MEMORANDUM OPINION


No. 04-09-00391-CR

IN RE Roy Louis SMITHWICK, JR.

Original Mandamus Proceeding (1)


PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Marialyn Barnard, Justice
 
Delivered and Filed:	July 15, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT
	On June 30, 2009, relator Roy Louis Smithwick, Jr. filed a petition for writ of mandamus,
seeking to compel the trial court to rule on his motion for DNA testing.  However, on July 8, 2009,
the trial court signed an order denying relator's motion for DNA testing.  Therefore, we DENY the
petition for writ of mandamus as MOOT.	
								PER CURIAM
DO NOT PUBLISH
1.  This proceeding arises out of Cause No. 1992-CRA-00041, styled State of Texas v. Roy L. Smithwick, Jr.,
filed  in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.